EXHIBIT AVX Corporation Announces Preliminary Fourth Quarter and Full Year Results MYRTLE BEACH, S.C. (BUSINESS WIRE) April 24, 2008 AVX Corporation (NYSE:AVX) Highlights: · Quarter Revenue up 7.0%, or $26.5 million, over the same period in the prior year. · Total year Revenue of $1,619.3 million up 8.1%, or $120.8 million, over last fiscal year. · Quarter Gross Profit improved to 17.5%, an increase over the December quarter. · Selling prices in the quarter remained stable. · The company paid Dividends of $27.6 million, or $0.16 per share, during the fiscal year 2008. · Cash and cash equivalents and short and long-term investments in securities increased $6.3 million to $814.9 million during the quarter. Chief Executive Officer and President, John Gilbertson stated, “The year was a solid improvement over last year as we expanded our Advanced Product Group and fully integrated American Technical Ceramics Corp. (“ATC”) into our organization. The Advanced Product Group represented a record 31% of our overall orders this quarter. This acquisition is now contributing to our earnings and we are expecting further improvements as the year progresses with these new product lines.” Unaudited net sales for the quarter ended March 31, 2008 improved $26.5 million, or 7.0%, over the same quarter last year. Unaudited net sales of $1.6 billion for the fiscal year ended March 31, 2008 improved $120.8 million, or 8.1%, over the fiscal year ended March 31, 2007. Unaudited net income for the fiscal year was $149.5 million, or $0.87 per share, compared to net income of $153.9 million, or $0.89 per share, in the prior fiscal year.
